KRUEGER, Judge.
The offense is theft. The punishment assessed is confinement in the State penitentiary for life.
It was, in substance, charged in the indictment that on or about the 9th day of February, 1941, W. A. Hancock, in Gaines County, Texas, did unlawfully and fraudulently take from the possession of A. R. Sims eleven horses, etc. It was further charged therein that on the 20th day of May, 1939, he, the said W. A. Hancock, was duly and legally convicted in the District Court of Runnels County of a felony less than capital, to-wit: theft; and that on the 15th day of June, 1939, he was duly and legally convicted in the District Court of Tarrant County of a felony, to-wit, swindling, etc.
There are no bills of exception in the record complaining of any error in the trial of the case. The evidence introduced, as reflected by the statement of facts, fully sustains the allegations in the indictment and the verdict of the jury.
The judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.